Title: From George Washington to Warner Lewis, 30 April 1775
From: Washington, George
To: Lewis, Warner

 

Dr Sir
Mount Vernon 30th April 1775

I shall be much obliged to you for the interest due on your Bond in Novr last, to wit £40—It is not in my power to attend the meeting of Merchants in Williamsburg this Spring, but Colo. Fielding Lewis will do me the favour to negotiate my business this Court. I am with respectful compliments to Mrs Lewis & your Family—& with very great esteem Dr Sir, Your most Obt Servt

G: Washington

